[Cite as State v. Mills, 2022-Ohio-4010.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 110893
                 v.                               :

KENNETH V. MILLS,                                 :

                 Defendant-Appellant.             :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: November 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-645266-A


                                            Appearances:

                 David Yost, Ohio Attorney General and Special Prosecutor
                 for Cuyahoga County, Matthew E. Meyer, Linda Majeska
                 Powers, and Daniel Kasaris, Assistant Attorneys General,
                 for appellee.

                 Flowers & Grube, Louis E. Grube, and Paul W. Flowers;
                 Kevin M. Spellacy, and Erin E. Hanson, for appellant.


CORNELIUS J. O’SULLIVAN, JR., J.:

        {¶ 1} Defendant-appellant, Kenneth Mills, appeals his misdemeanor

convictions after a jury convicted him of two counts of falsification and two counts

of dereliction of duty. On appeal, he challenges the sufficiency of the evidence, the
trial court’s admission of evidence of inmate deaths, the jury instructions, and the

consecutive nature of his sentence. After a thorough review of the record and the

law, we reverse and remand for a new trial, finding that the trial court erred when it

allowed into evidence a photograph of a dying inmate and testimony about inmate

deaths at the Cuyahoga County jail.

I. Procedural History and Facts

      {¶ 2} In October 2019, appellant was charged in a five-count indictment with

the following: Count 1: tampering with records, a third-degree felony, in violation

of R.C. 2913.42(A)(1) and (B)(4); Count 2: falsification, a first-degree misdemeanor,

in violation of R.C. 2921.13 (A)(1); Count 3: falsification, a first-degree

misdemeanor, in violation of R.C. 2921.13(A)(3); Count 4: dereliction of duty, a

second-degree misdemeanor, in violation of R.C. 2921.44(C)(2); and Count 5:

dereliction of duty, a second-degree misdemeanor, in violation of R.C.

2921.44(C)(5).

      {¶ 3} In August 2021, the matter proceeded to a jury trial where over the

course of three weeks, the jurors heard testimony from 30 witnesses and over 250

exhibits were admitted into evidence. The jury returned a verdict of not guilty as to

the sole felony count in the indictment, Count 1, and guilty verdicts on the remaining

counts. The trial court merged Count 2 into Count 3, and Count 4 into Count 5 and

sentenced appellant to a consecutive nine-month jail sentence.

      {¶ 4} In November 2009 (effective January 1, 2011), Cuyahoga County voters

approved a charter amendment creating a county council and county executive;
Cuyahoga County became one of two out of 88 counties in Ohio not governed by a

three-member commission. Following implementation of the county’s charter

amendment, many formerly elected positions became appointed positions,

including that of county sheriff. Armond Budish (“Budish”) was elected county

executive for a term commencing in January 2015. At the start of his term, Budish

directed every department to cut costs by ten percent and decided to regionalize the

jails by accepting municipal prisoners into county custody.

      {¶ 5} In early 2015, Budish appointed Clifford Pinkney (“Pinkney” or “Sheriff

Pinkney”) to the position of Cuyahoga County Sheriff.          Shortly thereafter, in

February 2015, Budish appointed appellant to a newly created position titled

“Director of Regional Corrections.” Appellant was to report to Chief Deputy Sheriff

George Taylor, who reported to Pinkney.

      {¶ 6} Appellant was hired with the mandate to regionalize the county jail.1

Budish explained appellant’s appointment in a press release:

      As Regional Director of Corrections, Mills will oversee emerging
      collaborations and potential consolidations with jails county-wide. He
      will also direct the operations of the Sheriff’s Department County Jail
      after a long-term transition with the current, part-time County Jail
      Wardens. The Regional Director of Corrections position will become a
      self-sustaining position, with its salary offset over time by the revenue
      generated from jail regionalization.          As Regional Director of
      Corrections, Mills will also ensure compliance with departmental
      policy and standards and assist with developing and managing the
      budget, among other responsibilities.




      1 Appellant replaced Kenneth Kochevar, who was a longtime county employee and
the county’s “Jail Director.”
      {¶ 7} Victor McArthur, former associate warden at the jail, testified that

“[j]ail regionalization is when one jail, like the county jail, becomes the hub for all of

the jails and all of the jails feed into county jail so inmates are processed one time

instead of in every jail that they visit.” Part of this plan, known as the “Cleveland

Project,” was designed to be a revenue generating plan where the county would

house inmates from the city of Cleveland at the county jail for a daily fee of $99 per

inmate.

      {¶ 8} Appellant had a military background; he served in the Coast Guard.

After retiring from the Coast Guard, he was hired by the county as director of public

safety. As the director of public safety, appellant was the head of a medium-sized

department that included 9-1-1 operators, a witness-victim program, and county

emergency preparedness. Appellant did not, however, have any experience in

corrections or law enforcement. Philip Angelo, who was a special assistant with the

Cuyahoga County Sheriff’s Office, testified that he was involved in appellant’s

interview process and reviewed his resume. According to Angelo, it “did not seem”

like appellant had the training or qualifications to run a large jail, and Angelo ended

up not recommending him for the position of regional director. Sheriff Pinkney also

testified that he would not have hired appellant because he did not have law

enforcement or correctional experience.

      {¶ 9} On paper, the director of regional corrections reported to the sheriff,

who in turn reported to the executive. Although appellant was to report to the
sheriff, the testimony reveals that appellant considered himself the sole overseer of

the county’s jails.

       {¶ 10} It is undisputed that there have been ongoing problems with the

county jail that predate appellant’s employment. Two major issues central to this

case were overcrowding and staffing. The county jail’s capacity is approximately

1,765 inmates. Kochevar, appellant’s predecessor, testified that the county jail has

been overcrowded “[f]orever.”        Joel Commins (“Commins”), who has been

employed as a jail inspector for the Ohio Department of Rehabilitation and

Correction’s Bureau of Adult Detention since 1998, has never “found the capacity to

be under 1765.” Former Cuyahoga County Jail Warden Eric Ivey testified that

overcrowding and staffing had been issues “since I started back in 1990.”

       {¶ 11} The reasons for staffing issues were multi-faceted. Problems with

staffing corrections officers were the result of high turnover and, in later years, a

substantial number of call-offs every shift; Commins testified as many as 30-60

corrections officers would call off every shift. When a corrections officer called off

his or her shift, the corrections officer still on duty would be made to work an

additional four hours of overtime, which would lead that officer to call off his or her

next shift. Cuyahoga County Deputy Inspector General Sicily Woods testified that

turnover for corrections officers under appellant’s leadership increased 118 percent

between 2015 and 2018. She also testified that corrections officers made $15 per

hour, one of the lowest paid hourly wages for corrections officers in the state of Ohio.
      {¶ 12} The short staffing led to the practice of “red zoning,” which, according

to FBI Special Agent Daniel Eyer, is the locking down of inmates within their cells,

at times for up to 20 hours a day. In these instances, one corrections officer would

be responsible for supervising two to four housing pods, or as many as 192 inmates,

instead of the 48 inmates in one pod that would be assigned to that officer under

ideal operating conditions. According to the agent, “the forced lockdown of inmates

into their cells had increased significantly after [appellant] had taken over.”

      {¶ 13} The staffing issues were not limited to corrections officers. Multiple

witnesses testified that the jail never had enough nurses on staff. Earl Leiken,

Cuyahoga County Chief of Staff from 2018-2019, testified that Margaret Keenan,

director of the Cuyahoga County Office of Budget and Management (“OBM”),

emailed him to request an increase in wages for nursing staff. Keenan explained

that a nurse would make $28 per hour at the jail while the “industry standard” was

$38 per hour. When the county hired temporary nurses to fill the gaps in the

nursing staff, those nurses made the industry standard, which caused a “morale

issue” among the permanent nursing staff. MetroHealth Hospital Executive Vice

President of Administration and Chief of Staff Jane Platten explained at a May 22,

2018, Cuyahoga County Council Public Safety Committee Meeting that while

MetroHealth staffed most of the medical positions at the county jail, the county

alone controlled the staffing of nurses.

      {¶ 14} Dr. Thomas Tallman was the county jail’s medical director pursuant

to a medical services contract between the county and MetroHealth. He testified
that he “constantly worked with [human resources]” in an effort to hire more nurses

and raised the issue at monthly staff meetings.

      {¶ 15} In late 2015 and early 2016, an issue arose with the provision of

medical care to inmates at the county-run Euclid satellite jail. Dr. Tallman testified

that the facility, which currently did not have medical staff, required a full-time

nurse. Appellant told him that the current budget could not accommodate this

change and corrections officers could do medical screenings, even though they were

not trained to do so.

      {¶ 16} On March 14, 2017, Dr. Tallman filled out a personnel request form

for two full-time nurses at the Euclid jail, explaining that the additional staffing was

      mission critical based on the Regional Director of Corrections’ request
      to maintain full inmate capacity at said facility. Furthermore, there
      have been several inmates identified with serious medical needs that
      were not immediately evaluated upon arrival to the jail facility.

      {¶ 17} The personnel request form required the signatures of the department

director, OBM, agency chief, and human resources. On March 21, 2017, Sheriff

Pinkney signed off as the department director. Appellant, whose signature was not

required on the form, discovered the personnel request form and emailed Dr.

Tallman and OBM Director Keenan:

      [ ] just informed me that you have submitted a request for an RN at
      Euclid. Since you’re aware that is not in the budget, nor do I deem an
      operational requirement, if you are transferring one of your current RN
      positions or vacancies, that’s up to you, but there is no funding for any
      additional staff.

      Maggie [Keenan], * * * you always have the last say but I do not approve
      nor have the funding for this.
      {¶ 18} Keenan responded that she would not approve the personnel request

if a “director,” meaning appellant, did not approve the request, even though

appellant’s superior, Sheriff Pinkney, had already signed off on the request. Dr.

Tallman responded to Keenan’s denial of funding as follows, in an email dated

March 27, 2017:

      I am the Medical DIRECTOR [sic] and I did review this. Your response
      is disappointing but not a total surprise. My top priority is the health
      and safety of the inmates including those at Euclid. Now I have an e-
      mail that documents that funding was denied and I will reference this
      in the future, especially if there’s a significant untoward event involving
      patient care at the Euclid Jail.

      {¶ 19} The involved parties met to discuss the issue on March 30, 2017, after

which Dr. Tallman sent an email to appellant, Sheriff Pinkney, Public Safety Chief

Frank Bova, and Keenan, that stated: “In regards to Euclid, moving forward, [s]ince

the Sheriff has the final word, as he stated, and he did sign off on the request for 2

RN’s at Euclid, I anticipate this is moving forward.” Appellant responded that there

was no money in the budget to hire nurses and they could not hire nurses until the

county started housing Cleveland inmates.

      {¶ 20} In the agreement negotiated between the city of Cleveland and county

administration, the county jail would accept “fresh arrests” from the city in return

for $99 per day of confinement and a one-time payment of $5.6 million. County

council considered and enacted the deal as a “revenue generating agreement,” which

took effect on September 26, 2017. It appears, however, that the county jail facilities

were not ready to accept the additional intake responsibilities of as many as 40
additional fresh arrests a day, including intoxicated and violent people, and those

with medical and mental health issues. Dr. Tallman informed appellant that “all

necessary additional staff” needed to be “hired and in place before we assume

responsibilities for healthcare operations” for the city of Cleveland. Appellant told

Dr. Tallman that the jail needed to generate revenue from the inmates before the

additional medical staff would be hired.

      {¶ 21} The county also opened a satellite jail in Bedford Heights, commonly

known as the Bedford jail, in May 2018. Testimony and email exchanges that were

entered into evidence reveal that the medical staff was likewise concerned that there

was not proper staffing of the Bedford jail.

      {¶ 22} Conditions at the county jail worsened starting in March and April of

2018 as the fresh arrests from Cleveland overwhelmed the facility. Keenan testified

“[i]n April 2018 there was absolutely no denying that we were in crisis.” She

explained:

      The temporary nurses were making much, much more than our nurses
      and so our nurses were quitting at an increased rate because they said
      you can pay [the temporary nurses] but you can’t pay [the permanent
      nurses]. And we were just bleeding staff. And also meanwhile the
      population in the jail was going up, up, up. And they were Cleveland
      prisoners. And I mean, that’s fine. But the Cleveland inmates come in
      with a host of problems that we had never seen before. So we can’t
      afford to be short staffed when we are bringing in Cleveland inmates.

      {¶ 23} When asked whose job it was to have planned for the new inmates,

Keenan responded, “Ken Mills.” Nursing Supervisor Gary Brack testified that at one

point medical staff had not performed the required 14-day medical screenings on
800 out of 2,200 county jail inmates solely because they lacked the medical staff to

complete the screenings.

      {¶ 24} In May 2018, the Cuyahoga County Board of Control flagged a request

for funding for temporary nurses and referred the matter to the Cuyahoga County

Council’s   Justice   Affairs    Committee.      Apparently     concerned,    County

Councilmember Michael Gallagher invited members of the Sheriff’s Department

and “anyone that had anything to do with the medical [issues] in the jail” to attend

the May 22, 2018 Cuyahoga County Council Public Safety Committee meeting. The

meeting was recorded, played for the jury, and entered into evidence.

      {¶ 25} During the meeting, Gallagher asked appellant if he had been the

“blockade” to hiring nurses and whether hiring requests had gone across appellant’s

desk and stopped. Appellant replied, “That’s not true, they don’t come to me, that

is absolutely not true. Hire requests do not come through me. They go through the

Sheriff, and I can’t overturn anything the Sheriff signs.” Gallagher repeated: “So you

have not blocked anything?” Appellant stated, “No, sir. I’ve never blocked hiring

nurses to come into the jail.”

      {¶ 26} Conditions at the county jail continued to decline through 2018, and

several inmates died by overdose or suicide. Finally, Budish asked the United States

Marshals Service to investigate the county jail. On November 14, 2018, Budish met

with appellant in advance of the release of the U.S. Marshal’s report. Budish

terminated appellant from his position as regional director of corrections.
       {¶ 27} In 2020, the county closed both the Euclid and Bedford satellite jails

and those inmates were transferred to the main jail.

II. Assignments of Error

       I. The trial court erred by failing to grant the Motion for Judgment of
       Acquittal as to the crimes of falsification and dereliction of duty
       because the State presented insufficient evidence to sustain a guilty
       verdict.

       II. The trial court erred by permitting introduction of substantial
       evidence of other wrongs and bad acts in violation of Evid.R. 403(A)
       and 404(B).

       III: The trial court erred by denying a request for a jury instruction
       requiring jurors to render unanimous verdicts.

       IV: The trial court erred by deleting statutory language from a jury
       instruction explaining the offense of derogation of duty and permitting
       jurors to decide what the law required

       V: The trial court erred by ordering the defendant to serve his
       misdemeanor sentences consecutively.

III. Law and Analysis

       A. Sufficiency of the Evidence

       {¶ 28} In the first assignment of error, appellant contends that there was

insufficient evidence to support his convictions for dereliction of duty and

falsification.

       {¶ 29} Sufficiency of the evidence is a legal standard that tests whether the

evidence introduced at trial is legally sufficient to support a verdict. State v.

Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). We examine the

evidence in the light most favorable to the state and determine whether any rational
trier of fact could have found that the state proved, beyond a reasonable doubt, all

the essential elements of the crime. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d

492 (1991). In reviewing the sufficiency of the evidence, this court must not ‘“disturb

the verdict unless [the court] determine[s] that reasonable minds could not arrive

at the conclusion reached by the trier of fact.’” State v. Dixon, 8th Dist. Cuyahoga

No. 110972, 2022-Ohio-2582, ¶ 20, quoting State v. Saleh, 10th Dist. Franklin No.

07AP-431, 2009-Ohio-1542, ¶ 81.           “Reviewing courts do not evaluate witness

credibility when reviewing the sufficiency of the evidence.” Dixon at id. citing Saleh

at id.

1. Dereliction of Duty – Appellant was an “Officer” Under the Statute

         {¶ 30} Count 4 and Count 5 charged dereliction of duty under R.C.

2921.44(C)(2) and (C)(5), respectively. R.C. 2921.44(C) states:

         (C) No officer, having charge of a detention facility, shall negligently do
         any of the following:

         (2) Fail to provide persons confined in the detention facility with
         adequate food, clothing, bedding, shelter, and medical attention;

         (5) Fail to observe any lawful and reasonable regulation for the
         management of the detention facility.

         {¶ 31} Appellant contends that the state failed to prove that he was an

“officer”; therefore, he could not be convicted of dereliction of duty. Appellant does

not dispute that he was in charge of jail; the record is replete with references to

appellant’s authority over the jail. Moreover, appellant stated in his brief on appeal

that the sole issue of the dereliction-of-duty convictions is whether appellant is an
officer. Thus, we must determine whether the state provided sufficient evidence that

appellant was an “officer” under the statute. We answer that question in the

affirmative.

       {¶ 32} Appellant contends that the term “officer” is akin to that of a law

enforcement officer, one who has been appointed by the sheriff, has arrest powers,

or has taken a sworn oath. The term “officer” is not defined in the statute. R.C.

2921.44(A) and (B), prohibit certain actions by “law enforcement officers,” but

appellant was charged under subsection (C), where the state legislature chose to use

the more general term “officer.”

       {¶ 33} “In the absence of a definition of a word or phrase used in a statute,

words are to be given their common, ordinary, and accepted meaning.” State v.

Nelson, 162 Ohio St.3d 338, 2020-Ohio-3690, 165 N.E.3d 1110, ¶ 18, quoting State

v. Black, 142 Ohio St.3d 332, 2015-Ohio-513, 30 N.E.3d 918, ¶ 39. To this end, we

observe that Black’s Law Dictionary defines “officer” as “[s]omeone who holds an

office of trust, authority or command.” Black’s Law Dictionary 1307 (11th Ed.2019).

Because the term “officer” is not defined in the statute, we must utilize its plain and

ordinary meaning to decide whether the state provided sufficient evidence that

appellant held an office of trust, authority, or command.2


2 We can also find guidance in R.C. 2921.37, which provides that “the person in charge of a
detention facility has the same power as a peace officer to arrest a person who illegally
conveys weapons or other prohibited items onto the grounds of specified governmental
facility.” Additionally, while the Ohio Administrative Code also does not define an “officer”
as it relates to R.C. 2921.44; the “Glossary of Terms” in Chapter 5120:1-7 Bureau of Adult
Detention provides:
       {¶ 34} Appellant was appointed by Budish to the position of director of

regional corrections. The government at the county level in Cuyahoga County is

governed by a charter, which provides that the position of sheriff is appointed and

the county executive has the power to “appoint, suspend, discipline and remove all

county personnel.” Cuyahoga County Charter Article XIV, Section 16.01, and Article

II, Section 2.03(1). The county executive, through the human resources department,

oversees the employment of the county’s 550 civilian corrections officers — not the

sheriff.   Budish appointed appellant to “oversee emerging collaborations and

potential consolidations with jails county-wide,” “direct the operations of the

Sheriff’s Department County Jail,” “ensure compliance with departmental policy

and standards,” and “assist with developing and managing the budget.”

       {¶ 35} Sheriff Pinkney testified that appellant was the “jail administrator.”

According to Pinkney, he began to have problems with appellant sometime in 2015

when appellant questioned why Pinkney was physically inside the county jail.

Appellant went so far as to change the locks so Pinkney could not access the jail.

Pinkney testified:




       (B) As used in rules * * * 5120:1-8-01 to 5120:1-12-18 of the Administrative
       Code, the following terms have the meanings indicated in this rule:

       (1) “Administrators and supervisors”: Persons who have managerial
       responsibility for a full-service jail or who supervise employee security
       assignments or activities in the jail.

Ohio Adm.Code 5120:1-7-02(B)(1).
      [Appellant] wanted to control the jail budget, which was 70 percent of
      the overall sheriff’s office budget and he wanted to control that portion
      of the budget because he ran the jail.

      {¶ 36} Pinkney testified that appellant was trying to separate his department

from that of the county sheriff, so that he (appellant) could have total autonomy over

the jail without interference from the sheriff. Pinkney did not feel as though he had

authority to direct or discipline appellant, even though he was appellant’s superior.

      {¶ 37} Donna Kaleal, the county fiscal director, testified that appellant “was

in charge of the county jail. * * * He was in charge of regionalizing some of the other

jails within the city like the Bedford jail or the Euclid jail so he would be in charge of

those jails. * * * [H]e was in charge of the inmates and the corrections center.”

Kaleal further testified that appellant “took over the entire budgeting process for the

Cleveland Project.”

      {¶ 38} Considering the significant evidence that appellant had a position of

trust, authority, or command over the Cuyahoga County jail, we find that the state

provided sufficient evidence that appellant was an officer under the statute.

2. Falsification – Sufficient Evidence that Appellant Lied to County

Council

      {¶ 39} Next, appellant argues that the state failed to provide sufficient

evidence that he made a false statement to county council. The crime of falsification

requires:

      (A) No person shall knowingly make a false statement, or knowingly
      swear or affirm the truth of a false statement previously made, when
      any of the following applies:
      (1) The statement is made in any official proceeding.

      (3) The statement is made with purpose to mislead a public official in
      performing the public official’s official function.

R.C. 2921.13(A)(1), (3).

      {¶ 40} During the May 22, 2018 Cuyahoga County Council Public Safety

Committee meeting, Councilmember Gallagher asked appellant if he had been the

“blockade” to hiring nurses and whether hiring requests had gone across appellant’s

desk and stopped. Appellant replied: “That’s not true, they don’t come to me, that

is absolutely not true. Hire requests do not come through me, they go through the

Sheriff, and I can’t overturn anything the Sheriff signs.” Gallagher repeated, “So you

have not blocked anything?” Appellant stated, “No, sir. I’ve never blocked hiring

nurses to come into the jail.”

      {¶ 41} Roughly a year earlier, however, on March 14, 2017, Dr. Tallman filled

out a personnel request form for two full-time nurses at the Euclid jail, explaining

that the additional staffing was

      mission critical based on the Regional Director of Corrections request
      to maintain full inmate capacity at said facility. Furthermore, there
      have been several inmates identified with serious medical needs that
      were not immediately evaluated upon arrival to the jail facility.

      {¶ 42} The personnel request form did not require appellant’s signature and

Sheriff Pinkney signed off as the department director. When appellant found out

about the personnel request form, he emailed the involved parties and stated:

      [Y]ou have submitted a request for an RN at Euclid. Since you’re aware
      that is not in the budget, nor do I deem an operational requirement, if
       you are transferring one of your current RN positions or vacancies,
       that’s up to you, but there is no funding for any additional staff.

       Maggie [Keenan], * * * you always have the last say but I do not approve
       nor have the funding for this.

       {¶ 43} Keenan replied to Dr. Tallman a short time later, telling him that she

could not support staff requests that lacked appellant’s approval. The parties

eventually met, after which Dr. Tallman again emailed stating that it was his

understanding that Sheriff Pinkney signed off on the request for nurses. Appellant

disagreed, stating that that there was no money in the budget to hire nurses and they

could not hire nurses until the county started housing Cleveland inmates.

       {¶ 44} At trial, Keenan testified that she worked closely with appellant and

allowed appellant to circumvent Sheriff Pinkney and go directly to her on issues that

would “cut spending or raise revenue.” When asked if appellant interfered with the

hiring of nurses in any of the jail facilities, Euclid, Bedford, or the main jail, Keenan

testified, “Yes.”

       {¶ 45} Sheriff Pinkney also testified that appellant interfered with the hiring

of nurses at county jail. He testified that “once [appellant] was made aware that the

request was made to hire nurses he didn’t feel that there [were] nurses needed so he

contacted OBM telling OBM not to hire the nurses, to deny this request.”

       {¶ 46} Appellant points to an April 2017 email Sheriff Pinkney sent stating

that “we should hold off [on the hiring of nurses] until the Cleveland Project is done”

as support for his position that Sheriff Pinkney made the hiring decisions and

appellant had no authority to block the hiring of nurses. MetroHealth’s Jane Platten
testified, however, that appellant “blocked the hiring of nurses” and the email was

Sheriff Pinkney “agreeing [with appellant] to hold off” hiring the nurses. Platten

testified:

       Q. Dr. Tallman reports to whom?

       A. Chief Deputy George Taylor.

       Q. And the chief reports to whom?

       A. Clifford E. Pinkney.

       Q. So Dr. Tallman fills out a personnel request form?

       A. Yes.

       Q. The sheriff approves it?

       A. Yes.

       Q. Is Ken Mills in that particular chain of command?

       A. No.

       Q. But what does Ken Mills do on March 23rd, 2017?

       A. He sends an e-mail saying there’s no money in the budget and there’s
       not a need for it.

       {¶ 47} Brack testified he was employed from 2015-2018 with MetroHealth as

a nursing supervisor working directly with the county jail. Brack testified that based

on his personal knowledge, appellant “blocked the hiring of nurses.” According to

Brack, appellant contacted Keenan and told her “not to approve positions, not to

fund those positions.” He testified that appellant was the roadblock by “obstructing

and not allowing us to hire” nurses.
      {¶ 48} Finally, Dr. Tallman testified that he and Brack prepared a bullet

pointed statement for county council. Dr. Tallman read the statement and it was

entered into evidence as exhibit No. 117:

      MetroHealth Correctional Health Program v. Ken Mills

      For the past 2 years, Mills obstructed all attempts to increase staffing
      or improve operations, yet operational demands have increased
      exponentially.

      Despite staffing shortages in the medical department, adding Euclid
      Jail, City Jail, and now Bedford Jail has further increased staffing
      demands. At no time has the medical department been a part of the
      meeting to plan and prepare for these additional demands.

      In March 2017, Dr. Tallman submitted emergency staffing requests for
      two RN’s to staff Euclid Jail, which the Sheriff signed off. Ken Mills and
      Maggie Keenan blocked it and refused to pay for it. To this day we have
      never had nursing staff devoted to the Euclid Jail and yet the inmate
      population is maintained at 60 - 70. This includes fresh arrests and
      inmates on medications: a huge liability.

      When presented with data that supports the fact that altercations in the
      jail have increased in 2018, Mills refutes the facts. Frequent “red
      zoning” contributes to this increase in injuries sustained due to
      altercations.

      Since Mills took over as regional director, he has redistributed
      correctional officers while subtracting the number of officers dedicated
      to the 6th floor dispensary.

      The recent addition of inmates from the city jail has led to an intake
      increase > 100 percent, but we were provided zero additional staff to
      deal with this increase. Intake area is frequently overcrowded and
      unsafe.

      The Bedford Jail recently came online without proper healthcare
      staffing in place. Go live dates were known for months in advance but
      never shared with the medical department. Healthcare staffing
      estimates initially submitted over 2 years ago, but completely ignored
      while at the same time, additional correctional officers were hired.
       The medical department was told that there would be almost no
       perceived impact on healthcare operations when we started taking on
       city jail inmates. On the contrary, we have seen as many as 80 - 90
       intakes coming in after 7 p.m. and not 1 additional RN was hired (as
       requested) in anticipation of this workload increase.

       Decisions that impact the medical department including policies and
       procedures are constantly made and put into effect by Mills with no
       input from healthcare management.

       {¶ 49} Looking at the evidence in a light most favorable to the state, there

was sufficient evidence that appellant was not truthful when he told county council

that he never blocked the hiring of nurses for the Cuyahoga County jails. Even

disregarding what could be considered other witnesses’ opinion of whether

appellant told the truth at the meeting, the evidence shows that appellant

consistently refused to allow the hiring of nurses while he told county council that

he did not block said hiring.      Thus, there was sufficient evidence to support

appellant’s conviction for falsification.

       {¶ 50} The first assignment of error is overruled.

B. Improper Admission of Evidence Regarding Deaths in the County

Jail

       {¶ 51} In the second assignment of error, appellant argues that the trial court

improperly admitted evidence in contravention of Evid.R. 403(A) and 404(B).

       {¶ 52} Evid.R. 403(A) provides that “[a]lthough relevant, evidence is not

admissible if its probative value is substantially outweighed by the danger of unfair
prejudice, of confusion of the issues, or of misleading the jury.” Evid.R 404(B)

provides:

      (B) Other crimes, wrongs or acts.

      (1) Prohibited uses. Evidence of any other crime, wrong or act is not
      admissible to prove the person’s character in order to show that on a
      particular occasion the person acted in accordance with the character.

      {¶ 53} “[T]rial court decisions regarding the admissibility of other-acts

evidence under Evid.R. 404(B) are evidentiary determinations that rest within the

sound discretion of the trial court.” State v. Morris, 132 Ohio St.3d 337, 2012-Ohio-

2407, 972 N.E.2d 528, ¶ 22. “Appeals of such decisions are considered by an

appellate court under an abuse-of-discretion standard of review.” Id. Likewise,

when reviewing a trial court’s decision to admit evidence pursuant to Evid.R.

403(A), “[t]he appropriate standard of review is the abuse of discretion standard.”

State v. Wright, 8th Dist. Cuyahoga No. 108026, 2019-Ohio-4460, ¶ 49. ‘“[T]he

trial court has broad discretion in the admission * * * of evidence and unless it has

clearly abused its discretion and the defendant has been materially prejudiced

thereby, this court should be slow to interfere.’” Id., quoting State v. Maurer, 15

Ohio St.3d 239, 265, 473 N.E.2d 768 (1984). “In order for the evidence to be deemed

inadmissible, its probative value must be minimal and its prejudicial effect great

[when] viewed in a light most favorable to the proponent of the evidence[.]”

(Citations omitted.) Wright at ¶ 50.

      {¶ 54} An abuse of discretion occurs when a court exercises its judgment in

an unwarranted way regarding a matter over which it has discretionary
authority. Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304, 187 N.E.3d

463, ¶ 35. Such an abuse “‘“implies that the court’s attitude is unreasonable,

arbitrary or unconscionable.’”” State v. Montgomery, Slip Opinion No. 2022-Ohio-

2211, ¶ 135, quoting Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983), quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

See also State v. Acosta, 8th Dist. Cuyahoga No. 111110, 2022-Ohio-3327, ¶ 43; State

v. Parker, 8th Dist. Cuyahoga No. 110563, 2022-Ohio-377, ¶ 11.

      {¶ 55} Appellant argues that the trial court (1) improperly allowed evidence

that inmates died in the jail under appellant’s leadership, and (2) improperly

allowed evidence that appellant made negative personal comments about and

treated jail medical corrections staff poorly.

1. Admitted Evidence of Inmate Deaths

a. State’s Opening Statement

      {¶ 56} From the first lines of the state’s opening argument, the state

discussed the deaths in the county jail. After briefly thanking the jury and explaining

the purpose of opening arguments, the state launched into a lengthy story about the

untimely death of Joseph Arquillo, who was only 48 years old when he died within

the first eight hours of being booked into the county jail in August 2018. As told by

the state:

      [A]t 3:00 a.m. in the morning of August 28th, 2018, sheriff’s deputies
      booked a 48 year-old gentleman named Joseph Arquillo into the
      Cuyahoga County Jail. Like a lot of people in our society Mr. Arquillo
      was addicted to drugs. He was a Navy veteran who had been hooked
      on painkillers and when he was arrested, and we don’t know exactly
when, but sometime near his arrest he ingested a quantity of opiates
that would eventually cause him to overdose and die.

He was taken to a place in the jail known as the sally port. And you are
going to see evidence in this case of what the jail looked like in 2018.
What I’m showing you is where Mr. Arquillo ended up. It was an area
of the jail known as the 3-G pod.

Now, Mr. Arquillo’s overdose was not like what you see on TV. He
suffered a slow-motion kind of death that lingered over eight hours
where it was difficult for him to breathe. He was brought through the
intake process, and he was never seen by a medical person. No one ever
checked his blood pressure, no one ever asked for his medical history,
no one asked if he was thinking of harming himself, no one asked if he
had taken something that might hurt him.

He was taken up to that 3-G pod and left there and ignored where about
eight hours later he died. * * *

Mr. Arquillo never got screened by a medical person. He bypassed that
process entirely, went right up to the pod and he eventually died,
ignored and alone, in this area of the jail where inmates — there were
so many inmates, it was so overcrowded that people were sleeping on
the floors.

So, what happened to Mr. Arquillo, how a routine probation violation
arrest turned into a death sentence was part of an overall breakdown in
safety conditions of 2018 that culminated in the deaths of the six people
between June and December of 2018. You are going to hear testimony
that deaths do occur in the jail. It’s a tragic reality of operating a jail. It
does happen. But you’re also going to hear that they are relatively
rare[,] and no one has ever seen[,] before or since[,] anything like the
number of deaths that occurred in this jail between June and December
of 2018.

As tragic as those deaths were though, many people who worked in the
jail had predicted that they would happen. They also said the jail
should have been able to prevent those deaths. They had warned the
jails head administrator, a man named Ken Mills, the defendant in this
case, who had the title of Director of Regional Corrections, that the
things he was doing to manage the jail would get people hurt or killed.
      {¶ 57} During opening argument, the state also mentioned the death of well-

known Cleveland native rhythm & blues singer Sean Levert, who died in the

Cuyahoga County jail in 2008, ten years prior to appellant’s appointment as

Regional Director. Levert’s death is mentioned by witnesses numerous times

throughout trial.

b. Deputy Inspector General’s Testimony

      {¶ 58} Deputy Inspector General Woods testified that the Cuyahoga County

Inspector General initiated an investigation into the conditions in the jail due to the

multiple deaths occurring in the jail and assigned Woods to be the lead investigator.

Woods testified from her report:

      In 2018 eight citizens died after entering the Cuyahoga County
      Correctional Center or CCCC. In September, 2018 in response to the
      first four deaths the Agency of Inspector General, AIG, initiated an
      investigation into the conditions of the county jail. Later that month
      after the deaths of two more detainees, the county executive, as
      required by County Code section 204.01, the AIG suspended its
      investigation in order to avoid any interference with the federal review.

c. County Councilmember’s Testimony

      {¶ 59} As to the deaths in the jail, Councilmember Gallagher testified:

      Q. And ha[d] events occurred in the Cuyahoga County Jail between
      June of 2018 and December of 2018 that could render the county
      liable?

      A. If I’m correct, I think we have a death.

      Q. How many?

      A. I remember the first one. It was soon after this meeting. And might
      have been two up until that time. Unfortunately, they run together.
      Q. Do you remember about six or eight of them?

      A. That was a string I think over a period of time.

d. OBM Director’s Testimony

      {¶ 60} OBM Director Keenan testified regarding the 2008 death of Sean

Levert:

      A. * * * A shortage of nurses creates risk. The county settles a lot of
      medical-related lawsuits, the most significant of course was the Levert
      death. * * * Sean Levert was an inmate in the county jail and he passed
      away in the county jail from — I believe it was withdrawal and the
      county settled — so the county was sued for wrongful death and the
      county settled that lawsuit.

      Q. How much did it cost the taxpayers[,] if you know?

      A. $5 million.

e. Sergeant’s Testimony

      {¶ 61} Cuyahoga County Sheriff’s Sergeant Mark Thevenin identified exhibit

No. 165; a picture taken from the jail’s security camera in the 3-G pod; the picture

was entered into evidence. One of the men in the picture is Arquillo, who was sitting

on the ground bent over, but still alive. Sgt. Thevenin testified as follows:

      Q: I’m going to show you a picture which we’ve marked as Exhibit 165
      * * *.

      A. That would be the third floor.

      Q. Okay. So that is what exactly? Do you recognize that image?

      A. This is Arquillo * * *.

      Q. Is that an inmate?
      A. That is Arquillo. I believe this is the day he passed away. He pretty
      much [overdosed] down there. * * * So when he’s down here passing
      away, if you’re not making the round or moving through here you’ll
      never know because you can’t see him there. * * *

      Q. So on August 28th of 2018 did you respond to this scene in the 3-G
      dorm?

      A. Yeah. There was a medical emergency called in that area. So I was
      the — I say, I was the admin sergeant in Jail 1. I responded with other
      corporals and sergeants. * * *

      Q. Did the jail security camera record the date and time the image
      would have been recorded?

      A. Yes, sir.

      Q. Can you just read the date and time?

      A. 8-28-2018. Says, 11:34 a.m.

f. Brandon Kiekisz

      {¶ 62} Brandon Kiekisz died by suicide in the Cuyahoga County jail on

December 27, 2018, after appellant was terminated from his position. Although no

one mentioned Kiekisz by name as an inmate who had died in the jail, Corrections

Officer Rob Marsh testified that Kiekisz was not screened by the medical staff. Dr.

Tallman also testified Kiekisz was not screened by medical staff and that “after the

event with Kiekisz,” he decided to move medical intake from the seventh floor back

down to the sally port where inmate intake occurred.
g. Exhibit No. 165

      {¶ 63} Exhibit no. 165 was an image taken from the county jail’s security

camera, that showed Joseph Arquillo sitting on the floor, folded over his mattress,

shortly before he died.

2. State’s Justification for Admitting Evidence of Inmate Deaths

      {¶ 64} The state argues that the evidence of jail deaths had “direct and

probative value” to the dereliction-of-duty charges and were part of the “background

evidence inextricably linked with the breakdown in jail conditions that led to the

dereliction of duty charges.” Appellee’s brief, p. 20. The evidence of inmate deaths,

the state posits, was also admissible to show the background of the crimes with

which appellant was charged, or because the other acts were “inextricably related to

those crimes.” Id., citing State v. Lowe, 69 Ohio St.3d 527, 531, 634 N.E.2d 616

(1994).

      {¶ 65} The state further argues that (1) appellant separated medical

screening from the booking process, believing that corrections officers — not nurses

— should perform the medical screenings, which caused the jail to overlook injured

and highly disturbed inmates during booking; (2) appellant had been warned that

inmates would die without adequate medical staff or medical care; and (3) the direct

byproduct of appellant’s decisions led to the jail’s failure to medically care for

inmates like Arquillo, who were experiencing life-threatening problems during

intake. Thus, according to the state, the jail deaths were highly probative to

demonstrate the consequences of appellant’s interference with jail medical
decisions, which in turn directly went to the issue of whether appellant negligently

failed to provide inmates with adequate medical care. Finally, the state argues that

the 2018 jail deaths explained why the county asked the U.S. Marshals Service to

investigate the jail, and why appellant was the “public official most responsible for

the resulting outcome.”

3. Admission of Prejudicial Evidence Deprived Appellant of a Fair Trial

      {¶ 66} The admissibility of other acts evidence is carefully limited because of

the substantial danger a jury will convict a defendant solely because it assumes the

defendant has a propensity to commit criminal acts or deserves punishment

regardless of whether he or she committed the crime charged in the indictment.

State v. Hernandez, 8th Dist. Cuyahoga No. 108265, 2019-Ohio-5242, ¶ 37. The

dissent contends that Evid.R. 404(B) is inapplicable to this case. Even if we were to

assume without accepting that Evid.R. 404(B) does not apply, Evid.R. 403 excludes

relevant evidence if its probative value is substantially outweighed by the danger of

unfair prejudice. We find that any evidence of inmate deaths, whether admitted

pursuant to Evid.R. 403 or 404(B), was inadmissible.

      {¶ 67} Having found that the trial court erred in allowing the evidence of

inmate deaths, we must determine whether that error is harmless. Crim.R. 52(A)

provides that “[a]ny error, defect, irregularity, or variance which does not affect

substantial rights shall be disregarded.” Under the harmless-error standard of

review, the state “bears the burden of demonstrating that the error did not affect the

substantial rights of the defendant.” State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-
297, 802 N.E.2d 643, ¶ 15, citing United States v. Olano, 507 U.S. 725, 741, 113 S.Ct.

1770, 123 L.Ed.2d 508 (1993). In most cases, in order to be viewed as “affecting

substantial rights,” “‘the error must have been prejudicial[.]’” (Emphasis deleted.)

State v. Fisher, 99 Ohio St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222, ¶ 7, quoting

Olano at 734. Accordingly, Crim.R. 52(A) requires a determination of whether the

rights affected are “substantial” and, if so, whether a defendant has suffered any

prejudice as a result. State v. Morris, 141 Ohio St.3d 399, 2014-Ohio-5052, 24

N.E.3d 1153, ¶ 24-25.

      {¶ 68} In State v. Harris, 142 Ohio St.3d 211, 2015-Ohio-166, 28 N.E.3d

1256, the Ohio Supreme Court reiterated the three-part analysis established

previously in Morris to guide appellate courts in determining whether the erroneous

admission of evidence affected the defendant’s substantial rights so as to require a

new trial or whether the admission of that evidence was harmless error under

Crim.R. 52(A):

      First, it must be determined whether the defendant was prejudiced by
      the error, i.e., whether the error had an impact on the verdict. * * *
      Second, it must be determined whether the error was not harmless
      beyond a reasonable doubt. * * * Lastly, once the prejudicial evidence
      is excised, the remaining evidence is weighed to determine whether it
      establishes the defendant’s guilt beyond a reasonable doubt.

Harris at ¶ 37, citing Morris at ¶ 27-29. Thus, we look at whether these multiple,

combined errors had an impact on appellant’s guilty verdicts, whether those errors

were not harmless beyond a reasonable doubt, and, once the prejudicial evidence is

taken out, is there overwhelming evidence of appellant’s guilt?
      {¶ 69} During opening argument, the state told the jury that appellant was

warned that “people were going to die” in the jail. Defense counsel objected and the

court overruled the objection, telling the jury, “Mr. Mills is not charged with causing

any specific death or injury to any specific inmate.” Before the state’s 11th witness,

Sgt. Thevenin, took the stand, the court determined that it would allow testimony of

inmate deaths “on a limited basis” to show that some inmates had not been

medically screened when they entered the jail. Although the court instructed the

state to be cautious, the court still allowed the state to enter into evidence an image

showing Arquillo, bent over on the ground, shortly before he died (State’s exhibit

No. 165). The court also allowed a significant number of witnesses to provide

testimony about inmate deaths that occurred both while appellant was regional

director and while he was not even employed by the county.

      {¶ 70} Only after 14 of the state’s witnesses had testified, did the court finally

decide that it would no longer allow witnesses to utter the word “death” or testify

that inmates died while in the county jail. At this juncture, the trial court issued a

limiting instruction to the jury that appellant was not charged with causing the death

of any inmate:

      Kenneth Mills is not charged with causing the death of any particular
      inmate. There were policy changes that he made that the evidence has
      shown already in terms of screenings done or not done. But that does
      not transfer to, because a screening was done or not done that that was
      the cause of the inmate’s death. That inmate may have died anyway.
      So he’s not charged with any death as a result that happened in the jail.
      So I want to reemphasize that point to you and I’m instructing you to
      consider that also in light of the testimony.
      {¶ 71} “In a case where the evidence is of a particularly inflammatory nature,

a curative instruction may be insufficient to cure the prejudicial effect.” Hernandez,

8th Dist. Cuyahoga No. 108265, 2019-Ohio-5242, at ¶ 37, citing State v. Patterson,

5th Dist. Stark No. 2017CA00022, 2017-Ohio-8970. The above instruction alone

leaves open the suggestion that appellant is not “charged” with any particular death

but is responsible for all of them.

      {¶ 72} From opening statement through the testimony of several witnesses,

the state was able to introduce significant prejudicial testimony and evidence of

multiple inmate deaths, even though appellant was not charged with any crime in

connection with their deaths. We find the security camera image of Arquillo to be a

most egregious and prejudicial piece of evidence and the state’s reason for its

admission incredible. Sgt. Thevenin testified that Arquillo was still alive when the

security camera captured the image the state entered into evidence as state’s exhibit

No. 165. In opening arguments, the state said that Arquillo died approximately eight

hours after being taken into custody at 3:00 a.m. on August 28, 2018. According to

Sgt. Thevenin, the time stamp on the image is 11:34 a.m., eight and one-half hours

after Arquillo was booked into the jail. Thus, while Arquillo may have still been alive

while the image was taken, the image was captured very close in time to when he

passed away.

      {¶ 73} Despite this, the state argues that the image was “highly probative

evidence both of overcrowding conditions and the lack of proper medical care,” and

the dereliction-of-duty charges “accused [appellant] of negligently failing to provide
inmates with adequate bedding, shelter[,] and medical attention.” “Images from the

Arquillo incident showed the profound levels of overcrowding that caused inmates

to have to sleep on the floor.” Appellee’s brief, p. 20.

      {¶ 74} The state’s argument that it introduced the security camera image into

evidence to show jail overcrowding lacks credibility. The image shows a rather large

space with three men, including Arquillo, on mattresses on the floor, and a small

group of other men in another area of the room. If the state wanted to show that the

jail was overcrowded, there was ample other testimony to support its argument.

Nursing Supervisor Brack testified that state’s exhibit No. 170 showed the third-floor

housing unit, where he observed mats and inmates on the floor. Deputy Inspector

General Woods testified that in the same housing unit, inmates would have to sleep

with their head or feet under toilets because the jail was so crowded. She further

testified that in other areas of the jail, a single occupancy cell would have two

inmates in it and these inmates were often locked in their cells for 20 hours a day

due to staffing issues. As to the state’s proposition that the image was probative to

show the lack of proper medical care, the trial was replete with testimony that

inmates did not receive proper medical care due to the shortage of medical staff,

namely nurses.

      {¶ 75} State’s exhibit No. 165 had little to no probative value; it was used

solely to inflame and improperly influence the jury — the fact that it showed a dying

inmate and witnesses testified about this inmate’s death was decidedly prejudicial

and we cannot say beyond a reasonable doubt that the error was harmless.
      {¶ 76} Considering the testimony about Brandon Kiekisz, although the

testimony may not have been in and of itself reversible error, we do not consider the

testimony about him in a vacuum. We consider the testimony in light of the other

inadmissible testimony and evidence admitted at trial. In doing so, we also cannot

find beyond a reasonable doubt that the testimony cited above, and the statements

given by the state in opening arguments regarding inmate deaths, were not harmless

beyond a reasonable doubt.

      {¶ 77} Next, we consider whether the remaining evidence provided

overwhelming evidence of guilt and if the prejudice to appellant was so

overwhelming as to outweigh the evidence against him. Although the evidence as to

the dereliction of duty counts was strong, especially in light of the fact that appellant

only contested whether he should be considered an “officer,” we find that the

evidence supporting the falsification counts was less so.

      {¶ 78} The dissent focuses on the third prong of Harris and finds that the

evidence of appellant’s guilt is “so overwhelming” and the prejudicial effect of the

inmate deaths is “so insignificant” by comparison that, coupled with the court’s

limiting instructions, any error was harmless. There may have been sufficient

evidence to support appellant’s convictions, but the evidence was not “so

overwhelming” as to overcome the pervasive and highly prejudicial testimony of

inmate deaths. From the first minutes of trial until the court finally realized, 14

witnesses into the case, that the state was tainting the jury, the court allowed the
state to dramatically describe deaths of inmates before, during, and after appellant’s

tenure as regional director of corrections.

      {¶ 79} There is no dispute the conditions of the Cuyahoga County jail were

deplorable, and that “red zoning” was used. The state’s case, however, centered

around the inmate deaths. Contrary to the dissent’s position that the state entered

evidence of three inmate deaths, the state entered evidence of at least nine inmate

deaths. The state began its opening argument discussing, in length, the death of

inmate Arquillo. The state informed the jury “you’re also going to hear that [inmate

deaths] are relatively rare[,] and no one has ever seen[,] before or since[,] anything

like the number of deaths that occurred in this jail between June and December of

2018.” (Emphasis added.) While only three inmates were referred to by name,

Deputy Inspector General Woods testified that eight inmates died in the jail in 2018.

Councilmember Gallagher testified that there was a string of deaths from June to

December 2018. Multiple witnesses mentioned the 2008 death of Sean Levert.

Thus, the number of inmate deaths the jury heard about was at least nine.

      {¶ 80} Although the trial court gave minimal limiting instructions, the

inherently prejudicial nature of the state’s opening argument, witness testimony,

and the photograph cannot be cured by a limiting instruction. See State v. Creech,

150 Ohio St.3d 540, 2016-Ohio-8440, 84 N.E.3d 981, ¶ 39 (noting that a limiting

instruction was insufficient to overcome the prejudice of the improperly admitted

evidence); State v. Ricks, 136 Ohio St.3d 356, 2013-Ohio-3712, 995 N.E.2d 1181, ¶ 50

(French, J., concurring in judgment only) (explaining that a limiting instruction
does not guarantee admissibility when the danger of unfair prejudice substantially

outweighs the evidence’s probative value).

      {¶ 81} Finally, we note that the conduct of the prosecutor “may combine with

an evidentiary error to cause greater impact.” Morris, 141 Ohio St.3d 399, 2014-

Ohio-5052, 24 N.E.3d 1153, at ¶ 31 (finding state’s use of gruesome slides during the

penalty phase appealed to the jury’s emotions and prejudiced the defendant).

“[B]latent prejudice may override even a strong case and require a new trial.” Id. at

¶ 32. See also State v. Ferricci, 8th Dist. Cuyahoga No. 110208, 2022-Ohio-1393

(finding that the state’s repeated statements in closing arguments that its expert had

been previously retained by the defense unduly prejudiced the defendant). In this

case, the state’s repeated mentions of inmate deaths and use of witness testimony

and exhibits to bolster its case under a theory of supporting its dereliction-of-duty

charges was prejudicial to appellant.

      {¶ 82} In sum, the discounted probative value of the state’s evidence was

substantially outweighed by the danger of unfair prejudice and the minimal limiting

instructions the trial court gave to the jury were insufficient to overcome the

admission of inadmissible evidence of inmate deaths. See Creech at id.

      {¶ 83} Even though we find that there was sufficient evidence that appellant

knowingly made a false statement to county council and made that false statement

with purpose to mislead the council, after a thorough review of all the evidence in

this case, this court concludes that there is at least a “reasonable possibility” that the
improper evidence admitted at trial contributed to appellant’s conviction. See

Morris at ¶ 28; see also Ferricci at ¶ 88.

C. Witness Testimony Regarding Appellant’s Attitude

      {¶ 84} Finally, appellant contends that the trial court abused its discretion

when it allowed in the following testimony: (1) appellant hated a particular nurse

and was glad when he resigned; (2) Deputy General Inspector Woods’s testimony

that there was a “hostile work environment and a culture of disrespect” in the jail;

(3) appellant once said a “monkey could do the job” of a corrections officer; (4)

Sheriff Pinkney’s testimony that appellant once ignored a corrections officer’s

morning greeting.

      {¶ 85} We have reviewed the challenged testimony and find that any error in

admitting it was harmless beyond a reasonable doubt.

      {¶ 86} We therefore sustain the second assignment of error and reverse and

remand for a new trial.

D. Conclusion and Remaining Assignments of Error are Moot

      {¶ 87} The trial court abused its discretion by allowing into evidence

substantial argument, witness testimony, and photographic evidence regarding

multiple deaths in the Cuyahoga County jail that occurred before, after, and while

appellant was the regional director of corrections. The admission of the evidence

was not harmless but was prejudicial to appellant and we conclude that there is a

reasonable possibility that the improper evidence contributed to his conviction;

therefore, the error was not harmless. Even if the remaining evidence established
appellant’s guilt beyond a reasonable doubt, the blatant prejudice to appellant

warrants a new trial.

      {¶ 88} We therefore sustain the second assignment of error and reverse and

remand for a new trial.

      {¶ 89} Based on our sustaining the second assignment of error, the third and

fourth assignments of error, which challenge the jury instructions, and the fifth

assignment of error, in which appellant challenges the consecutive nature of his

sentence, are moot. See App.R. 12(1)(a)(c).

      {¶ 90} Judgment reversed; case remanded for a new trial.

      {¶ 91} It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


______________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE

EMANUELLA D. GROVES, J., CONCURS;
LISA B. FORBES, P.J., DISSENTS IN PART AND CONCURS IN PART (WITH
SEPARATE ATTACHED OPINION)
LISA B. FORBES, J., DISSENTING IN PART AND CONCURRING IN PART:

      {¶ 92} I respectfully dissent from the majority opinion sustaining Mills’s

second assignment of error and would find that the trial court acted within its

discretion by admitting evidence of inmate deaths pursuant to Evid.R. 403(A).

      {¶ 93} As noted by the majority, appellate courts review the admissibility of

evidence for an abuse of discretion. See State v. Bethel, 110 Ohio St.3d 416, 2006-

Ohio-4853, 854 N.E.2d 150, ¶ 171. The Ohio Supreme Court recently clarified the

abuse of discretion standard of review in Abdullah, 166 Ohio St.3d 427, 2021-Ohio-

3304, 187 N.E.3d 463, ¶ 33-41, explaining that, when a trial court abuses its

discretion, “the trial court’s attitude, in reaching its decision, was arbitrary,

unreasonable, or unconscionable.” (Citations omitted.)

      {¶ 94} First, I would find that Evid.R. 404(B) is inapplicable to the case at

hand. The Ohio Supreme Court has stated that Evid.R. 404(B) “prohibits the use of

evidence related to other acts of the defendant to show his character or propensity

to commit crimes * * *.” (Emphasis added.) State v. Smith, 162 Ohio St.3d 353,

2020-Ohio-4441, 165 N.E.3d 1123, ¶ 3. The fact that inmates died is not other acts

evidence as envisioned by Evid.R. 404(B). See, e.g., State v. Heineman, 2016-Ohio-

3058, 65 N.E.3d 287, ¶ 76 (8th Dist.), quoting State v. Patton, 74 Ohio App.3d 224,

229, 598 N.E.2d 777 (3d Dist.1991) (defining the word “act” in the context of

Evid.R. 404(B) as ‘“[t]he process of doing something; action: * * * something that is

done or performed; deed * * *’”). In the case at hand, there is no evidence of an “act,”

let alone an “act” by Mills, that would implicate Evid.R. 404(B).
      {¶ 95} Turning to Evid.R. 403(A), I would find that the evidence presented

to the jury relating to inmate deaths is relevant to whether Mills violated

R.C. 2921.44(C), which governs dereliction of duty.          See also Evid.R. 401.

Furthermore, the probative value of this evidence outweighs “the danger of unfair

prejudice, of confusion of the issues, or of misleading the jury.” Evid.R. 403(A).

      {¶ 96} Notably, “[t]he exclusion of relevant evidence under Evid.R. 403(A)

requires more than mere prejudice, because anything adverse to a party’s case could

be deemed prejudicial to that party.” State v. Worley, 164 Ohio St.3d 589, 2021-

Ohio-2207, 174 N.E.3d 754, ¶ 125. “[O]nly evidence that is unfairly prejudicial is

excludable.” (Emphasis sic.) State v. Crotts, 104 Ohio St.3d 432, 2004-Ohio-6550,

820 N.E.2d 302, ¶ 23. ‘“Unfair prejudice,’ as used in Rule 403, does not mean the

damage to the [party’s] case that results from the legitimate probative force of the

evidence; rather, it refers to evidence which tends to suggest decision on an

improper basis.” U.S. v. Mendez-Ortiz, 810 F.2d 76, 79 (6th Cir.1986). ‘“Unfair

prejudice is that quality of evidence which might result in an improper basis for a

jury decision.’” Oberlin v. Akron Gen. Med. Ctr., 91 Ohio St.3d 169, 172, 743 N.E.2d

890 (2001), quoting Weissenberger’s Ohio Evidence, Section 403.3, 85-87 (2000).

Evidence may be unfairly prejudicial, ‘“if the evidence arouses the jury’s emotional

sympathies, invokes a sense of horror, or appeals to an instinct to punish * * *.”’ Id.
       {¶ 97} In its effort to prove Mills committed dereliction of duty under

R.C. 2921.44(C)(2) and (5),3 the state presented an abundance of evidence over an

11-day trial, including 28 witnesses and over 200 exhibits. A small part of this

evidence concerned inmate deaths. In particular, three inmates who died were

mentioned by name. One death occurred before Mills was appointed, one occurred

during his tenure, and one occurred soon after he was terminated.

       {¶ 98} According to the state, evidence of the death that occurred prior to

Mills’s tenure was presented to demonstrate that the jail began its partnership with

MetroHealth for medical services to help prevent drug overdoses at the jail and

provide better medical care to the inmates. In my opinion, this evidence is relevant

background information to understand jail operations.

       {¶ 99} According to the state, evidence of the deaths that occurred during

and immediately after Mills’s tenure was presented to demonstrate that Mills “was

derelict in his duty” under R.C. 2921.44(C). Specifically, the state argued that

inmates missed medical intake screenings as

       a result of * * * Mills bringing in the Cleveland inmates and
       overwhelming the intake process without increasing the staffing
       medical and officers, corrections officers. And number two, the result
       of backlog that resulted in people missing those [medical] intakes and
       going right to the housing unit with the conditions that lead to their
       deaths.




       3Dereliction of duty is defined, in part, as the failure “to provide persons confined
in the detention facility with adequate food, clothing, bedding, shelter, and medical
attention” or the failure “to observe any lawful and reasonable regulation for the
management of the detention facility.” R.C. 2921.44(C)(2) and (5).
In my opinion, this evidence is relevant to whether Mills failed in his duties as the

director of regional corrections to provide jail inmates with, among other things,

adequate “medical attention.”

      {¶ 100} Furthermore, I would find that this evidence is not so unfairly

prejudicial as to result in an improper basis for a jury decision. The state’s evidence

regarding inmate deaths, including comments made during opening statements, did

not result in an improper basis for a jury decision because of the overwhelming

evidence that Mills failed in his duties as the director of regional corrections. See

Schneble v. Florida, 405 U.S. 427, 430, 92 S.Ct. 1056, 31 L.Ed.2d 340 (1972) (“In

some cases the properly admitted evidence of guilt is so overwhelming, and the

prejudicial effect of the [improperly admitted evidence] is so insignificant by

comparison, that it is clear beyond a reasonable doubt that the improper * * *

admission was harmless error.”).

      {¶ 101} For example, as noted by the majority opinion, “the trial was replete

with testimony that inmates did not receive proper medical care due to the shortage

of medical staff, namely nurses.” Additionally, the state presented testimony that

the jail was “[d]irty, no running water, the inmates had to drink out of Igloo jugs. A

lot of them slept on the table, on the floor. It was not clean at all.” Testimony showed

that, according to jail standards, “for every 12 inmates there has to be one shower

and that shower has to be working * * *.” The state presented testimony regarding

the third floor of the jail, colloquially referred to as the “dungeon,” was where all of

the “fresh arrests” were placed, so that “all inmates would go immediately to * * * be
housed there.” However, the plumbing was not working on the third-floor housing

unit of the jail, so “there’s no availability to take a shower,” and the toilets would not

flush. Testimony showed that conditions on the third floor, were “horrific,” and

“[n]o one should have been down there.”

      {¶ 102} A jail inspector for the state of Ohio testified to the following: when

he inspected the Cuyahoga County jail between 2015 and 2018, he worked with

Mills, who was the “jail administrator”; inmates were being isolated up to 20 hours

per day; nonviolent and violent offenders were not being properly separated; and

the jail was “exceeding [its] bureau recommended capacity by bunking additional

inmates in single occupancy cells, double occupancy [c]ells, triple and quadruple

occupancy cells.” The inspector further testified that the term “red zoning” was

developed by the Cuyahoga County jail, and he was not aware of any other jail in

Ohio using this draconian method. “Red zoning” refers to locking inmates in their

cells for extended periods of time because of understaffing. He further testified that,

although “red zoning” did not meet basic jail standards, Mills’s position was that the

jail was “in compliance with all related Ohio Revised Code requirements.” The

inspector testified that he did not agree with Mills’s position.

      {¶ 103} Furthermore, the trial court was acutely aware of the possibility of

unfair prejudice that could result from the “inference” that the inmates died because

they were not medically screened. As a result, initially, the trial court limited the

state’s use of the evidence of inmate deaths to whether the medical screenings were

“missed because of the change in policies and procedures that [Mills] caused.” The
court informed the jury during the state’s opening statement that “Mills is not

charged with causing any specific death or injury to any specific inmate.” The court

instructed the jury that “whether * * * [the inmates] got screened or not they may or

may not have died anyway.”

       {¶ 104} Approximately halfway through trial, the court clarified, out of the

jury’s presence, that it would not permit testimony that would raise an inference that

the inmate died because the inmate did not get medically screened under Mills’s

change in procedure. Before resuming witness testimony, the court reminded the

jury that “Mills [was] not charged with causing the death of any particular inmate.”

The court stated that Mills made policy changes regarding medical screenings, but

whether an inmate was medically screened or not, “[t]hat inmate may have died

anyway.” No additional evidence related to inmate deaths at the jail was admitted

at trial.

       {¶ 105} Therefore, in my opinion, the admission of the inmate death

evidence, coupled with the court limiting its use and issuing limiting instructions to

the jury, was not unfairly prejudicial to Mills.

       {¶ 106} In light of the overwhelming evidence against Mills and the

limitations put in place by the trial court, I would find the court did not abuse its

discretion when it permitted evidence related to inmate deaths. Therefore, I would

overrule Mills’s second assignment of error and proceed to analyze assignments of

error Nos. 3 through 5. Otherwise, I concur with the remainder of the majority’s

opinion.